DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Regarding the instant Response to Office Action of 11/19/2021, here is a preliminary list of issues: 
FIRST, the amendments to the claims remove the only (limited) aspect of patentable subject-matter from the claims such that the claims are now rejected under section 101, because the amended claims fail to meet the most basic threshold of reciting patentable subject matter.
SECOND, at page 1 of the instant Response, Applicant’s Representative asserts that Figures 1A-1F of the Response of October 20, 2020 have been made of record. This is confusing: the Figures submitted in the Response of October 20, 2020 are in the prosecution history of this instant application; however, these same Figures 1A-1F were REQUIRED to be removed from the instant application because the Figures were addition of new subject-matter. This removal of the figures at issue was effected in the immediately subsequent Response of April 8, 2021. 
Thirdly, in the Examiner interview of August 16, 2021, Applicant’s current Representative told the Examiner that he would explain the invention in this Response to demonstrate the lack of need for drawing. The so-called explanation provided in the is Response has been reviewed, and Applicant’s Representative has not delineated a 

Now turning to address each argument in the instant Response in order:
[Issue 1] No enabling disclosure of how ranges are acquired or compassed
For issue 1A Applicant’s Representative begins with pedantry over acquired versus determined; this is immaterial. Then Applicant’s Representative argues that since a range is over a profile tier or level, or a slice or tile, the meaning of range is known: manifestly NO, this does nothing to define a range in the same way that defining a range of land may be in miles or feet defines the range of land. This is openly insincere tautology that merely begs the rejection. 
For issue 1B Applicant’s Representative again argues that knowing a range is in units defines the range. Once again this does nothing to define a range in the same way that defining a range of land may be in miles or feet defines the range of land. This is openly insincere tautology that merely begs the rejection. Then under Third point, Applicant’s Representative mentions that the invention is directed to in-loop filtering: this is immaterial to defining a range to one of skill in the art. And merely demonstrates the utter deficiency of the specification with regard to enabling disclosure.
[Issue 2] No disclosure of driving waiting time or utilization thereof per recited features
	Applicant’s Representative does not even try to address the rejection by answering how to derive waiting time length or use of the same in the context of the recited ranges. This is no answer to the rejection at issue. 
[Issue 3] No enabling disclosure with regard to deriving the recited conditions and the technical effect thereof, nor is there any enabling disclosure as to the technical reasons or effects of the corresponding situations. 
	Applicant’s Representative does not even try to address the rejection by the necessary mechanism of showing how the specification as filed delineates a working example; as to the technical effects, Applicant’s Representative merely cites the deficient specification, and does nothing to describe the technical effects. Thus there is no showing of enablement-rather the contrary is shown: that the specification is devoid of explanation of one of skill in the art to enable practice of the claimed method. This is no answer to the rejection at issue. 
[Issue 4] The Office states: "The description does not provide adequate 
direction...there are no drawings providing direction of how to enable the features...". 
	Applicant’s Representative disagrees, but has wholly failed to provide any delineation of the recited ranges. If Applicant’s Representative understand the delineated ranges as recited, why does Applicant’s Representative not provide an example in this Response, as Applicant’s Representative asserted he would do in the Examiner interview of August 16, 2021? The Answer is simple, because Applicant’s Representative cannot, for the disclosure is utterly lacking. 
No provision is provided in the disclosure to allow a reviewer of the disclosure to even divine the claimed range features. No-where is there any cogent presentation of how one of skill in the art would understand what the ranges mean and how to reproduce them from the disclosure of the instant application. The instant application is deemed fundamentally deficient with regard to disclosure. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 1, 7, 11, 14, 15, 19 and 40, namely the recited ranges/conditions/situations, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first determination module, writing module, and first in-loop filtering module in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Hardware structure is disclosed at page 30 and at the last 10 lines of page 49 and includes a mobile phone, a computer, a server, a set-top box, a mobile terminal, a camera, and broadcasting equipment; and these devices are interpreted as having a coder. 

Claim Rejections - 35 USC § 112.
Claims 1, 7, 11, 14, 15, 19 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With regard to claims 1, 7 and 40 there is no enabling disclosure of how the recited ranges are acquired or what the ranges compass. With regard to claims 1, 14 and 40 there is no enabling disclosure on deriving the waiting time length or how the waiting time length is utilized to arrive at the recited features of the claim. With regard to claims 11, 15 and 19, there is no enabling disclosure with regard to deriving the recited conditions and the technical effect thereof, nor is there any enabling disclosure as to the technical reasons or effects of the corresponding situations.
The description does not provide adequate direction to one of ordinary skill in the art to implement the recited features of claims 1, 7, 11, 14, 15, 19 and 40 because the disclosure merely recites the features which is of itself no explanation of the technical effects or purposes of the recited features, let alone how to enable the same, further, there are no drawing providing direction of how to enable the features to one of ordinary skill in the art. Thus one of ordinary skill in the art is left to mere speculation as to how to enable the recited features of claims 1, 7, 11, 14, 15, 19 and 40. See MPEP 2164.01(a)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 11, 14, 15, 19 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims as currently recited are directed to the abstract idea of delineating ranges with nothing more; that is the claims merely recite specifying ranges in a computer memory without anything more which is mere mathematical delineation of ranges, and therefore also the claimed invention lacks patentable utility.  
Namely, determining ranges as recited is a process that covers the performance of the limitation in the mind, but for the addition of a computing device. That is to say, all the delineations of ranges as recited are nothing more than processes that may be performed mentally, and as such falls within the Mental processes grouping of abstract ides. 
Further, the claims only recite use of a coder or calculation modules at high level operation and as such performs a generic computer function of specifying ranges and does not impose any meaningful limits on the abstract idea of delineating ranges. The claims are directed to the abstract idea of delineating ranges. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a coder or processing modules to perform delineating ranges amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

				Conclusion                                                                                                                                                                                                                                                                                                                                                   	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pang (US 2015/0373358) discloses restricting range information about Block copying Vector(s) in Intra Block Copying mode.
Choi (US 6,859,498) discloses negotiation between encoder and decoder to determine a search range.
Chen (US 2015/0326886) discloses determining a waiting time length for synchronization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485   

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485 
December 29, 2021